  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 1 of 6 Page ID #22




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF ILLINOIS

 AUSTIN COLEMAN, AS SPECIAL                         )   CASE NO.: 3:19-cv-01244
 ADMINISTRATOR OF THE ESTATE                        )
 OF MELISSA COLEMAN, DECEASED,                      )   JUDGE J. PHIL GILBERT
                                                    )   MAG. JUDGE MARK A. BEATTY
                     Plaintiffs,                    )
                                                    )   ANSWER AND AFFIRMATIVE
           v.                                       )   DEFENSES OF DEFENDANT ELU
                                                    )   TRUCKING LLC TO PLAINTIFF’S
 FILIMON GHEBREMEHARI and                           )   COMPLAINT
 ELU TRUCKING LLC, et al.,                          )
                                                    )   (Jury Demand Endorsed Hereon)
                     Defendants.                    )

         Now comes Defendant ELU Trucking LLC (“Defendant”), by and through counsel, and

states for its Answer to the Complaint of Plaintiff as follows:

                                            FIRST DEFENSE

                                    Count I – Filimon Ghebremehari

         1.         Defendant admits the allegations set forth in Paragraph 1 of Plaintiff’s Complaint.

         2.         Defendant denies that Melissa Coleman acted with due caution for her own safety.

Further answering, Defendant is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations set forth in Paragraph 2 of Plaintiff’s Complaint.

         3.         Defendant admits that Filimon Ghebremehari was driving a truck owned by

Defendant and was traveling on Interstate 70. Defendant denies any allegations of negligence or

wrongdoing on the part of Mr. Ghebremehari. Further answering, Defendant is without knowledge

or information sufficient to form a belief as to the truth of the remaining allegations set forth in

Paragraph 3 of Plaintiffs’ Complaint.

         4.         Defendant denies the allegations set forth in Paragraph 4 of Plaintiffs’ Complaint.




821743; 1382‐0014
  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 2 of 6 Page ID #23




         5.         Defendant admits that Melissa Coleman rear-ended the tractor trailer driven by Mr.

Ghebremehari. Further answering, Defendant denies the remaining allegations set forth in

Paragraph 5 of Plaintiffs’ Complaint.

         6.         Defendant denies the allegations set forth in Paragraph 6 of Plaintiffs’ Complaint.

         7.         Defendant denies the allegations set forth in Paragraph 7 of Plaintiffs’ Complaint.

         8.         Defendant denies the allegations set forth in Paragraph 8 of Plaintiffs’ Complaint.

         9.         Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 9 of Plaintiffs’ Complaint.

         10.        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 10 of Plaintiffs’ Complaint.

                                     Count II – ELU Trucking LLC

         1-5.       Defendant restates and reavers Paragraphs 1 through 5 of its Answer to Plaintiffs’

Complaint as if fully rewritten herein.

         6.         Defendant denies all allegations of negligence or wrongdoing. Further answering,

Defendant is without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 6 of Plaintiffs’ Complaint.

         7.         Defendant denies the allegations set forth in Paragraph 7 of Plaintiffs’ Complaint.

         8.         Defendant denies the allegations set forth in Paragraph 8 of Plaintiffs’ Complaint.

         9.         Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 9 of Plaintiffs’ Complaint.

         10.        Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 10 of Plaintiffs’ Complaint.




                                                     2
820115; 1382‐0013
  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 3 of 6 Page ID #24




                                           SECOND DEFENSE

         11.        Defendant affirmatively alleges, in the alternative, that Plaintiff has failed to state

a claim upon which relief can be granted.

                                            THIRD DEFENSE

         12.        Defendant affirmatively alleges, in the alternative, that Plaintiff has failed to join

all parties necessary and/or indispensable for just adjudication of this matter.

                                           FOURTH DEFENSE

         13.        Defendant affirmatively alleges, in the alternative, that any damages that were

allegedly sustained by Plaintiff and/or Plaintiff’s decedent are barred in whole or in part by

comparative and/or contributory negligence.

                                             FIFTH DEFENSE

         14.        Defendant affirmatively alleges, in the alternative, that Plaintiff’s Complaint is

barred as Plaintiff and/or Plaintiff’s decedent assumed the risk, expressly, impliedly, primarily,

secondarily, or otherwise, incidental to the allegations set forth in Plaintiff’s Complaint.

                                             SIXTH DEFENSE

         15.        Defendant affirmatively alleges, in the alternative, that Plaintiff’s Complaint is

barred under the doctrine of superseding and/or intervening cause.

                                          SEVENTH DEFENSE

         16.        Defendant affirmatively alleges, in the alternative, that the damages allegedly

sustained by Plaintiff were caused by the acts or omissions of persons and/or entities other than

Defendant, and over whose conduct Defendant had no control, right to control, responsibility, or

reason to anticipate.




                                                      3
820115; 1382‐0013
  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 4 of 6 Page ID #25




                                           EIGHTH DEFENSE

         17.        Defendant affirmatively alleges, in the alternative, that Plaintiff and/or Plaintiff’s

decedent failed to act in a manner consistent with how a reasonably prudent person would act

under the same or similar circumstances.

                                            NINTH DEFENSE

         18.        Defendant affirmatively alleges, in the alternative, that Plaintiff’s claims are barred

by sudden emergency.

                                            TENTH DEFENSE

         19.        Defendant affirmatively alleges, in the alternative, that Plaintiff’s claims are barred

as there is no evidence of conscious pain and suffering.

                                         ELEVENTH DEFENSE

         20.        Defendant affirmatively alleges, in the alternative, to the extent payments have been

paid to Plaintiff, on Plaintiff’s behalf, and/or to Plaintiff’s decedent’s beneficiaries for injuries

alleged, such payments must be set off against damages awarded herein.

                                          TWELFTH DEFENSE

         21.        Defendant affirmatively alleges, in the alternative, that Plaintiff failed to mitigate

damages.

                                        THIRTEENTH DEFENSE

         22.        Defendant affirmatively alleges, in the alternative, that it is entitled to all

protections, damage set-offs, limitation of damages, to apportion liability to co-defendants and

unnamed parties, and/or apportionment of damages available under Illinois law.




                                                      4
820115; 1382‐0013
  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 5 of 6 Page ID #26




                                    FOURTEENTH DEFENSE

         23.        Defendant respectfully reserves the right to amend its Answer to add such

additional affirmative defenses, cross-claims, counterclaims, and/or third-party complaints as may

be disclosed during the course of discovery in the captioned matter

         WHEREFORE, Defendant demands that Plaintiff’s Complaint be dismissed with

prejudice, at Plaintiff’s costs.

                                              Respectfully submitted,

                                              /s/ Audrey K. Bentz
                                              STEVEN G. JANIK (0021934)
                                              AUDREY K. BENTZ (0081361)
                                              JANIK L.L.P.
                                              9200 South Hills Blvd., Suite 300
                                              Cleveland, Ohio 44147
                                              (440) 838-7600 * Fax (440) 838-7601
                                              Email: Steven.Janik@Janiklaw.com
                                                      Audrey.Bentz@Janiklaw.com
                                              Attorneys for Defendant ELU Trucking LLC


                                         JURY DEMAND

         Defendant ELU Trucking LLC hereby demands a trial by jury.

                                               /s/Audrey K. Bentz
                                              Attorney for Defendant ELU Trucking LLC




                                                 5
820115; 1382‐0013
  Case 3:19-cv-01244-JPG Document 13 Filed 11/20/19 Page 6 of 6 Page ID #27




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing Answer and Affirmative

Defenses of ELU Trucking LLC was filed electronically this 20th day of November, 2019. Notice

of this filing will be sent to Parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.



                                               /s/Audrey K. Bentz
                                              Attorneys for Defendant ELU Trucking LLC




                                                 6
820115; 1382‐0013
